Title: From George Washington to John Wells, 13 October 1781
From: Washington, George
To: Wells, John


                  
                     
                     sir,Head Quarters before York 13th Octo. 1781
                  
                  It being a Matter of Importance that the Works erected at Portsmouth by the Enemy—should be destroyed—I have to request that you will immediately upon Receipt of this assemble the Militia in your Vicinity to effect that Purpose—let them be compleatly levelled & demolished—that no further Use may be made of them—I am &ca
                  
                     G.W.
                  
               